Citation Nr: 9904072	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  92-22 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
January 1950, and from April 1951 to March 1953.  The 
appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a September 1991 rating decision 
in which the RO denied the appellant's claim of service 
connection for the cause of the veteran's death.  An NOD was 
filed the following month, and an SOC issued in October 1992.  
In December 1992, the appellant filed a substantive appeal.  
In March 1993, the appellant testified before a hearing 
officer at the VARO Boston.  A Hearing Officer's Decision was 
issued to the appellant in October 1993.  






FINDINGS OF FACT

1.  The veteran died in July 1991.  The cause of death on his 
death certificate noted the immediate cause as 
cardiopulmonary arrest due to, or a consequence of, 
metastatic renal cell carcinoma.  

2.  At the time of the veteran's death, he was service 
connected for urticaria, evaluated as 10 percent disabling, 
effective from January 1961; and for post traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling, effective 
from February 1991.  

3.  No medical evidence has been submitted which would 
demonstrate that the veteran's death was related to service, 
or that his service-connected urticaria or PTSD either 
caused, hastened, or contributed substantially or materially 
to cause the his death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran died on July [redacted], 1991.  The certificate of 
death reported the immediate cause of death as cardiopulmonary 
arrest due to, or a consequence of, metastatic renal cell 
carcinoma.  A specific disease or disability of the heart was 
not noted.  The interval between the onset of the 
cardiopulmonary arrest and death was recorded as "MINUTES."  
The interval between the onset of metastatic renal cell 
carcinoma and death was recorded as "YEARS."  

A review of the claims file refects that there were no 
complaints, treatment or diagnoses of renal cell carcinoma 
during service, or with one year of service.  In a May 1954 
rating decision, the RO granted service connection for 
urticaria.  The disability was evaluated as noncompensable, 
effective from March 1953.  In 1978, the veteran was 
diagnosed with right renal cell carcinoma and essential 
hypertension, and in March of that year underwent a right 
radical nephrectomy.  In a written statement to the RO, dated 
in May 1978, the veteran contended that while serving with 
the 2nd Infantry Division in Korea in 1952, he was exposed to 
radiation while acting as a forward observer during the 
firing of an atomic artillery shell.  In a February 1979 
rating decision, the RO denied the veteran's claim of service 
connection for cancer of the right kidney as a result of 
exposure to ionized radiation, but increased his service-
connected rating for urticaria to 10 percent, effective from 
January 1961.  

In March of 1982, the veteran underwent a cholecystectomy and 
intraoperative cholangiogram.  In June 1984, he was diagnosed 
and treated for acute myocardial infarction due to 
arteriosclerotic heart disease, complicated by hypertension 
and ventricular tachyarrhythmias.  In 1985, the veteran was 
noted to have metastatic disease from his renal cell 
carcinoma which was initially found in the upper and lower 
lobes of his right lung.  In July of 1985, the veteran had a 
thoracotomy with removal of both the right upper and lower 
lobe tumor segments.  

In an August 1986 rating action, the RO denied the veteran 
service connection for hypertension and a heart condition.

Thereafter, in December 1986, a chest X-ray revealed a 
recurrence of tumor in the right lung.  In January 1987, the 
veteran had removal of seven metastatic lesions in the right 
hilum.  

In July and August 1988, the RO received statements from 
Gerard Sweeney, M.D., and Myron Mazer, M.D., respectively.  
Dr. Sweeney noted that he was treating the veteran for 
coronary artery disease and hypertension.  He also noted that 
the veteran suffered from cold urticaria and angioneurotic 
edema, which made treatment of the veteran's hypertension and 
coronary disease more difficult.  Dr. Mazer reported that the 
veteran was status post right radical nephrectomy for Stage 
II renal cell carcinoma in 1979, status post pulmonary 
metastictomy in December 1986, as well as being under 
treatment for hypertension, status post myocardial 
infarction, coronary artery disease, and cold urticaria.  He 
also indicated that it was commonly acknowledged that cold 
urticaria could interfere with the treatment of high blood 
pressure and heart conditions.  Dr. Mazer further reported 
that it was his belief that the veteran's cold urticaria was 
hindering the treatment of his hypertension and cardiac 
symptoms.   

Subsequently, the veteran's claim of service connection for 
hypertension came up on appeal before the Board, which in a 
September 1989 decision, denied service connection for that 
medical disorder.  Thereafter, in April 1991, the veteran was 
service connected for PTSD.  The disability was evaluated as 
70 percent disabling, effective from February 1991.  

In August 1991, following the veteran's death, the appellant 
filed a claim of service connection for the cause of the 
veteran's death.  She submitted as evidence, the veteran's 
death certificate.  In a September 1991 rating decision, the 
appellant's claim was denied.  

In March 1993, the appellant testified before a hearing 
officer at the VARO Boston.  Under questioning, the appellant 
stated that she and the veteran had made attempts to locate 
former members of the veteran's platoon who had also been 
present during the firing of the atomic artillery shell, but 
except for one soldier, they had been unable to contact 
anyone.  She also recounted the veteran having told her that 
he was a mile away from the blast, and that he later placed a 
metal stake in the ground at the blast site.  In addition, 
the appellant testified that the veteran's cancer had 
metastasized and spread to his ribs, lungs, brain, and other 
parts of his body.  She also testified that the veteran was 
treated for hypertension shortly after separating from 
service, and had been taking hypertensive medication since 
1953.  Furthermore, the appellant offered various contentions 
which  related the veteran's death to active service.  First, 
the appellant contended that the veteran's high blood 
pressure and rapid heart beat, which were a result of severe 
stress during service, and thus associated with his service-
connected PTSD, contributed to his untimely death.  Secondly, 
the appellant contended that the veteran's renal carcinoma 
was directly attributable to his exposure to ionized 
radiation in service, as a result of the firing of the atomic 
artillery shell.  

In addition to her testimony, the appellant submitted a 
written statement to include in the record on appeal.  The 
statement noted previously made contentions regarding the 
veteran's medical condition. 

II.  Analysis

The first question to be answered in the appeal is whether a 
well-grounded claim for the cause of the veteran's death has 
been presented.  If not, the application for service 
connection for the cause of the veteran's death must fail, 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals which made clear that 
it would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  The United States Supreme Court recently 
declined to review the case.  Epps v. West, 118 S.Ct. 2348 
(1998).

The Court of Veterans Appeals has held that a claim for 
service connection for cause of death, like a claim for 
service connection for disability by a living veteran, must 
be well grounded.  Johnson v. Brown, 8 Vet.App. 423, 426 
(1995).  Evidentiary assertions by the appellant must be 
accepted as true for the purpose of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  As will be explained below, the 
Board finds that sufficient evidence to establish a well-
grounded claim has not been submitted in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  

In reviewing the evidence of record, the Board notes that the 
veteran's service-connected PTSD and urticaria have not been 
implicated in any medial record as directly causing the 
veteran's death.  In light of this, the regulations cited 
above require the Board to consider whether or not the 
veteran's service-connected disabilities were a contributory 
cause in his death, with a showing of more than that the 
disabilities were casually involved in producing death, but 
rather a showing that there was a causal connection.  

The evidence reflects that the disability/disease that caused 
the veteran's death was metastatic renal cell carcinoma.  As 
previously noted, the evidence does not reflect that this was 
present during service, or within one year after service.  In 
addition, there has been no competent medical evidence 
presented which establishes a nexus between the veteran's 
service-connected disabilities, PTSD and urticaria, and this 
cancer.  The appellant's representative has alluded to 
statements from Drs. Sweeney and Mazer, in which both 
physicians commented that the veteran's cold urticaria was 
hindering, or making more difficult, his treatment for 
hypertension and cardiac symptoms.  While we do not doubt the 
veracity of these opinions, we note that there is no medical 
evidence of record that hypertension, resulted in or 
contributed to the veteran's death.  Furthermore, while the 
veteran also suffered from coronary artery disease, it is 
significant that this disease, likewise, was not implicated 
in the veteran's death, or listed as a cause of death on the 
veteran's certificate of death.  Rather, this document simply 
reflected that the veteran had a cardiopulmonary arrest, 
which was a consequence of his renal cell carcinoma.  As 
previously stated, heart disease was not listed as a cause of 
the veteran's death.  Thus, the contentions made regarding a 
relationship between the veteran's heart disease, and his 
service connected disabilities, are misplaced.  Since the 
record does not reflect that a heart disease was implicated 
in the veteran's death, even if such a disability was found 
to have been related to service, or otherwise service-
connected, that fact would not result in an award of the 
benefits sought on this appeal.  

The Board also notes the appellant's sincere belief that the 
veteran's cancer was the result of his being exposed to 
radiation during his service in Korea, and therefore this 
condition should have been service connected.  In this 
regard, however, it must be noted that the only evidence 
supporting this theory is the contention itself.  Indeed, 
when the RO considered such a claim by the veteran in the 
1970's, his exposure to radiation in service was not 
confirmed.  Moreover, the specific manner by which the 
veteran claimed radiation exposure was refuted.  Thus, the 
appellant's contentions in this regard do not provide a basis 
for relating the veteran's death to service. 

We are aware of the appellant's sincere belief that the 
veteran's death was related in some way to his service-
connected disabilities.  As noted above, evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, but an 
exception to that rule is where the evidentiary assertion is 
beyond the competence of the person making it.  In this case, 
the appellant and her representative, are the only persons 
who have related the veteran's death to his service-connected 
disabilities, or otherwise, to service.  Neither of them, 
however, have been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between the veteran's service-connected 
disabilities and the events leading to his death, or to link 
his fatal illness to service.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In view of the foregoing, the Board finds a lack of competent 
medical evidence linking the cause of the veteran's death to 
either his service, or his service-connected PTSD and 
urticaria, and the appellant's claim must be denied as not 
well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


